El Juez Asociado1 Sr. del Tono,
emitió la opinión del tribunal.
Se trata de resolver si debe o no desestimarse el recurso por no haberse elevado la transcripción de los autos.
La parte 'apelada sostiene que habiéndose interpuesto la apelación el 14 de julio último y no habiéndose archivado aún la transcripción, ha transcurrido el tiempo legal para ello y debe en tal virtud desestimarse el recurso. La dicha parte admite que el apelante el 16 de julio último solicitó que el taquígrafo preparara la transcripción y que así lo ordenó la corte el 27 del propio mes, pero sostiene que no habiéndose preparado la transcripción dentro del término de veinte días fijado por la ley y no prorrogado por la corte, es como si nada hubiera solicitado, siendo de aplicación las disposiciones generales que regulan la tramitación de las apelaciones cuando no existe exposición del caso. Por vir-tud de una certificación expedida por el Secretario de la Corte de Distrito de Aguadilla consta que el plazo de veinte días no fué prorrogado, no habiéndose hecho gestión alguna desde el 27 de julio al 19 de octubre, quedando archivada en su poder la transcripción el 20 de octubre último.
La parte apelante impugna la petición de la apelada acompañando a su impugnación un affidavit del taquígrafo en el que se expone por dicho funcionario que la Corte de Distrito de Aguadilla durante los meses de agosto y sep-*959íiembre se encontraba en vacaciones; que el 29 ele julio trans-cribió a petición del apelante las notas en el pleito de que se trata, y las entregó al secretario de la corte el 20 de oc-tubre último.
Sostiene el apelante que habiendo archivado su apelación en tiempo y en tiempo aeogídose a los beneficios de la Ley No. 27 de 1917, no ha sido negligente, no siendo deber suyo sino del Secretario de la Corte de Distrito archivar la trans-cripción en esta Corte Suprema. Alega el apelante que no le perjudica la negligencia del taquígrafo, ni la del secre-tario en el caso de que existiera, de acuerdo con los términos de la dicha Ley No. 27 de 1917 y la 81 de 1919.
Expuesto lo que antecede, fácilmente se llega a la con-clusión de que este caso está regulado por los principios es-tablecidos en el de Vieira y Compañía v. Reyes, 28 D. P. R. 80, y en el de Mercado et al. v. Sucesión de Ferreiro, 26 D. P. R. 492.
La circunstancia de que la corte de distrito estuviera en vacaciones no empecía para presentar por lo menos la soli-citud de prórroga. Tampoco influye en la decisión el he-cho de que al fin el 20 de octubre se archivara por el taquí-grafo la transcripción, porque cuando tal archivo se hizo había vencido con exceso el término fijado para ello por la ley.
La moción de desestimación se archivó el 15 de noviem-bre pero es conveniente hacer constar que aún hoy no se ha radicado transcripción alguna de los autos.
Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.